Citation Nr: 0834417	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1974 to 
June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, granted service connection for 
post-traumatic stress disorder (PTSD) and awarded a 50 
percent evaluation for this disability, effective from July 
2003.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran was last accorded a VA examination of his PTSD in 
October 2005.  At that time, he complained of nightmares, 
flashbacks, hypervigilance, easy startle reflex, daily 
anxiety attacks, depression with diminished interest, poor 
energy, poor concentration, and poor sleep.  In addition, he 
reported having problems (from anger and temper tantrums) at 
his job as a manager at an avionics company and at his 
employment in a supermarket.  Pertinent objective findings 
shown at the time of the October 2005 evaluation included a 
disheveled appearance, a depressed mood, and a blunted 
affect.  

Most recently, in September 2008, the veteran's 
representative asserted that the October 2005 VA examination 
was inadequate for rating purposes in part because it was 
conducted without the examiner's opportunity to review the 
claims folder.  In addition, the representative contended 
that the examination was too old to evaluate adequately the 
nature and extent of the service-connected PTSD-particularly 
in light of the assertions that this disability has worsened 
since the October 2005 VA examination.  

Indeed, VA's General Counsel has indicated that, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 
402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Records of outpatient psychiatric treatment that the veteran 
has received since the October 2005 VA examination are 
included in the claims folder but are dated only through 
April 2006.  The Board, therefore, agrees with the veteran's 
representative that a new VA examination to determine the 
current nature and extent of the veteran's service-connected 
PTSD is warranted.  Also on remand, an attempt should be made 
to obtain, and to associate with the claims folder, reports 
of outpatient psychiatric treatment that the veteran has 
received since April 2006.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records of PTSD 
treatment that the veteran may have 
received at the VA Medical Center in East 
Orange, New Jersey, since April 2006.  
Associate all such available records with 
the claims folder.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of his service-connected PTSD.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, if any, should be performed.  
All pertinent psychiatric pathology should 
be noted in the examination report.  As 
part of the evaluation, the examiner is 
requested to assign a Global Assessment of 
Functioning score.  

3.  Thereafter, re-adjudicate the issue of 
entitlement to an initial rating in excess 
of 50 percent for PTSD.  If the decision 
remains in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

